In an action to recover damages for personal injuries suffered by plaintiff as a result of a collision between an automobile owned by defendant James Rigatti and operated by his son, the defendant Julian Rigatti, in which plaintiff was a passenger, and an automobile owned and operated by the defendant Dupre, the complaint was dismissed against defendant Dupre at the close of the plaintiff’s ease, and the jury returned a verdict for $65,000 in favor of plaintiff against defendants Rigatti. The court, upon plaintiff’s consent, reduced the verdict ■ to $30,000. Defendants Rigatti appeal from the judgment against them in favor of plaintiff and in favor of Dupre against plaintiff. On appeal by defendants Rigatti, the judgment, insofar as it is in favor of plaintiff, is unanimously affirmed, with one bill of costs to plaintiff against said defendants. The appeal of defendants Rigatti from that portion of the judgment which is in favor of defendant Dupre and against plaintiff, is dismissed, without costs. (Hilton v. Steinman, 276 App. Div. 1089, and cases cited.) Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.